DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C 103(a) as being unpatentable over DE 102018100724 (“WOLLE”) in view of WO 2020043043 (“MOTEGI et al.”)

	Regarding Claim 1, WOLLE discloses a food receptacle tray comprising:
a food receptacle tray (10) separate from said receiving space;
 a guiding apparatus (22) for guiding movement of said food receptacle tray, said guiding apparatus having a guide rail (34) disposed on said inner side of said inner container, and said guiding apparatus having at least one guide element (24, 26, 58) disposed in a fixed position on said food receptacle trays said guide rail (34) configured to interlock with said at least one guide element (24,26,58;as seen in Figs. 5-7) to form a rollerless fixed bearing, for guiding said food receptacle tray without rollers by using said guiding apparatus.
	Regarding Claim 1,  WOLLE discloses the claimed invention but does not expressly disclose the food receptacle tray mounted in a  refrigerator having an inner container delimiting a receiving space for receiving food, said inner container having an inner side.
	MOTEGI et al. discloses a similar invention having a tray receptacle mounted in the inner container of a refrigerator.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the receptacle tray taught by WOLLE could be disposes on an inner side of the refrigerator inner container similar to receptacle taught, to provide a housing to cover the food receptacle as demonstrated by MOTEGI et al.

	Regarding Claims 2-15 the combination discloses (WOLLE) CLAIM 2-, wherein said at least one guide element (24, 26, 58) is formed in a single piece with said food receptacle tray; CLAIM 3- wherein said food receptacle tray (10) has a side wall with an outer side and a base wall with an outer side (seen in Figs. 5-7); said at least one guide element is disposed on said outer side of said side wall and on said outer side of said base wall (24, 26, 58); and said at least one guide element (24, 26, 58)  is disposed laterally adjacent said side wall of said food receptacle tray (10)in a width direction of the household refrigeration appliance and overlaps said side wall of said food receptacle tray in a height direction of the household refrigeration appliance and extends below said base wall in the height direction and in the width direction; CLAIM 4-
wherein:  said food receptacle tray (10)has a first side wall and a second side wall disposed opposite one another in a width direction of the household refrigeration appliance; and said at least one guide element(24, 26, 58)  is disposed on said first side wall of said food receptacle tray and at least one further guide element (24, 26, 58) is disposed on said second side wall of said food receptacle tray CLAIM 5-wherein said guide rail (34) has an asymmetry component providing an asymmetrical geometry, viewed in a width direction of said food receptacle tray (10), for mounting said food receptacle tray CLAIM 6- wherein said at least one guide element (24, 26, 58)  has a guide web protruding upward and engaging into an open bottom of a guide groove in said guide rail; CLAIM 7-wherein said guide web has a width measured in a width direction of the household refrigeration appliance, and said guide groove (Along 34) has a width measured in the width direction of the household  mm greater than the width of said guide web; CLAIM 8-  wherein: said food receptacle tray(10) has a side wall; and said guide web and said guide groove are at least one of: disposed laterally adjacent said side wall of said food receptacle tray, as viewed in a width direction of the household refrigeration appliance, or overlapping with said side wall of said food receptacle tray(10) in aheight direction of the household refrigeration appliance; CLAIM 9-  which further comprises another guide rail (34), said at least one guide element including two separate guide elements (24, 26, 58)  each having a respective guide web engaging into said guide groove.; Claim 10- wherein said guide webs are disposed in a rear half of a length of said food receptacle tray; Claim 11-  wherein said guide rai (34)l has a support, and said at least one guide element  (24, 26, 58) has a sliding element with a curved sliding surface lying on said support of said guide rail (34) and sliding when said food receptacle tray is moved; Claim 12 wherein said at least one guide element (24, 26, 58) is configured as a ring on which said guide web protrudes radially upward ( such a modification, as to the change in shape would be obvious to one having skill in the art ; Claim 13-, which further comprises a guide element (24, 26, 58) configured as a tilt protection element for preventing a downward tilting of said food receptacle tray in a pulled-out state; Claim 14-wherein said food receptacle tray (10) has a side wall with a rear end, and said at least one guide element(24, 26, 58) is disposed on said rear end; Claim 15,  said inner container has an inner side; said food receptacle tray(10) has opposite sides; said at least one guide element(24, 26, 58)  is disposed on one of said opposite sides of said food receptacle tray; said guiding apparatus has at least one further guide element (24, 26, 58) disposed in a fixed position on another of said opposite sides of said food receptacle tray (10); and a further guide rail  (34) is disposed on said inner side of said inner container and coupled to said at least one further guide element (24, 26, 58)  to form a rollerless loose bearing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637